Citation Nr: 1008845	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2004 and later by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).   
 
A videoconference hearing was held before the undersigned 
acting Veterans Law Judge in September 2008.

The claims involving diabetes and headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sinusitis is manifested by more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

2.  The sinusitis has not resulted in radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.



CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating (but 
no higher) for sinusitis are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.96, Diagnostic Codes 6510-6514 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in  May 2004 and August 2007 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that notice was provided in the August 2007 letter regarding 
factors considered in assigning a disability rating.  The 
Veteran's August 2007 duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter, he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letter.  

In addition, the Board notes that the Veteran's claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran was afforded VA examinations.  The examinations are 
sufficient for rating purposes as the examiners considered 
the full history of the disorder, and conducted a thorough 
assessment of the current severity of the disorder.  The 
Veteran's private and VA treatment records have also been 
obtained.  The Veteran has had a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.   

The Veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected sinusitis.  He asserts that the disorder 
has been present for many years and has required treatment at 
both private and VA facilities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Sinusitis may be rated under Diagnostic Codes 
6510 through 6514.  

The rating criteria provide that where the disorder is 
detected by X-ray only, a noncompensable rating is warranted.  
Where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent rating 
is warranted.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

Where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 30 
percent rating is warranted.  

Following radical surgery with chronic osteomyelitis, or when 
there is near constant sinusitis characterized by headaches, 
pain and tenderness of the affected sinus, and purulent 
discharge or crusting after repeated surgeries, a 50 percent 
rating is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
Veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential  
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the Veteran perfected an appeal of the rating 
assigned for his newly service-connected disability; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  

The Board has considered the full history of the Veteran's 
service-connected sinusitis.  The Veteran's service medical 
records show that he received treatment for sinusitis on 
several occasions.  For example, a service record dated in 
December 1976 reflects that he complained of a frontal 
headache which was intermittent for three days accompanied by 
nasal congestion.  On examination, there was a large amount 
of drainage.  Sinus x-rays were noted to be cloudy.  The 
assessment was sinusitis.  

The Veteran filed a claim for service connection for 
sinusitis in February 2004.  In a rating decision of June 
2004, the RO denied service connection for sinusitis.  
Subsequently, however, in a decision of March 2007, the RO 
granted service connection for sinusitis, and assigned a 10 
percent initial disability rating effective from February 9, 
2004.  The Veteran appeals the disability rating.

The evidence obtained in connection with the current claim 
includes testimony given by the Veteran at a hearing held 
before the undersigned in September 2008.  The Veteran 
asserted that he had more than six incapacitating episodes 
per year of headaches, sinus pain and purulent discharge, and 
that he had been treated multiple times with antibiotic 
therapy for sinus infections.  The Veteran also reported that 
he was hoarse a lot because the sinuses drained down his 
throat.  He also stated that he had draining into his ears, 
and that he had headaches.  He stated that he had difficulty 
sleeping because of the symptoms.  He stated that he had to 
do a morning report each morning, but was unable to do that 
on some mornings because of the sinus infection.  The Veteran 
specified that he felt that his symptoms warranted a 30 
percent rating. 

The medical evidence which is of record includes the report 
of a VA sinus examination conducted in October 2006.  The 
report reflects that the Veteran gave a history of having 
onset of sinus problems while in the military, with 
headaches, congestion, and post nasal drip.  He also reported 
that he had been treated once in the past 12 months for a 
sinus infection, and was given a 5 day Z-pack.  The examiner 
also noted that private records and the claims file reflected 
multiple notations of sinusitis complaints and treatment.  
The Veteran gave a history of having episodes of headache, 
purulent drainage and sinus pain which were near constant, 
with episodes greater than 14 days.  His current sinus 
symptoms reportedly included purulent nasal discharge, 
headaches, sinus pain and sinus tenderness.  He asserted that 
such symptoms occurred on a daily basis.  He reportedly had 
constant breathing difficulty, and hoarseness. 

On physical examination, the examiner noted that there was 
evidence of active disease consisting of purulent discharge 
and tenderness.  Hoarseness was also noted.  There were no 
signs of nasal obstruction.  No nasal polyps were present.  
There was no septal deviation.  There was no permanent 
hypertrophy of the turbinates from bacterial rhinitis.  
Rhinoscleroma was not present.  There was no tissue lost, 
scarring, or deformity of the nose.  A CT scan of the sinuses 
noted that the paranasal sinuses appeared clear without any 
definite mucosal thickening or air fluid levels.  The nasal 
septum was unremarkable.  The nasal turbinates appeared 
unremarkable. 

Following the VA examination, the diagnosis was chronic 
sinusitis, by history; there is no evidence of acute 
sinusitis by CT scan currently.  The examiner indicated that 
there were mild and moderate effects on daily activities.  A 
subsequent version of the same examination report indicates 
that the diagnosis was revised to "chronic sinusitis."  

In a letter dated in July 2007, Rajinder Verma, M.D., 
summarized the dates of treatment pertaining to the Veteran's 
sinus condition.  He noted that he had seen the Veteran on 
two occasions in 2004 and on one occasion in October 2006.  
He also reviewed the dates of past treatment provided by the 
VA.  The physician also stated that the Veteran had a history 
of chronic maxillary sinusitis with near constant symptoms of 
sinus pain, headaches, purulent drainage, nasal congestion, 
excess nasal mucous, watery eyes, and sinus tenderness.  He 
also stated that the Veteran had more than six incapacitating 
episodes per year of headaches, sinus pain and purulent 
discharge and had been treated multiple times with antibiotic 
therapy for sinus infections.  

The report of an examination conducted by the VA in January 
2008 contains information similar to that noted in the 2006 
examination report.  The examiner stated that there was no 
history of incapacitating episodes, but there was a history 
of non-incapacitating episodes.  It was noted that the 
Veteran had lost three weeks from work in the past year due 
to the symptoms.  The diagnoses were (1) chronic sinusitis, 
there is no evidence on CT scan; and (2) allergic rhinitis.  
A VA radiology report dated in January 2008 reflects that a 
CT scan of the Veteran's sinuses noted asymmetry of the nasal 
turbinate soft tissues.  It was described as being otherwise 
unremarkable.  

A letter dated in August 2008 from a VA pharmacist reflects 
that the Veteran had consulted with him regarding extreme 
hoarseness caused by chronic sinusitis.  It was noted that 
the Veteran suffered from persistent nasal discharge, and 
that his symptoms had not responded well to medications.   

A letter dated in September 2008 from Rajinder Verma, M.D., 
reflects that he had treated the Veteran since 2004 for 
chronic sinusitis and headaches.  The physician stated that 
the symptoms had progressively worsened to the point where 
they affected his activities and daily living and interfered 
with work.  An associated medical record from Dr. Verma dated 
in August 2008 reflects that the Veteran complained of having 
daily bitemporal headaches, sinus congestion, and post-nasal 
drip.  

A written statement dated in September 2008 from a VA 
registered nurse reflects that she stated that she had 
observed the Veteran on numerous occasions with signs and 
symptoms of extreme hoarseness which interfered with his 
ability to speak and affected his daily routine at work.  She 
stated that these events occurred suddenly and were 
accompanied by complaitns of constant chronic post nasal drip 
and constant headaches.    

A statement from another VA registered nurse received in 
September 2008 reflects that on several occasions, the 
Veteran had to be excused due to ongoing nasal congestion, 
drainage, sneezing, and extreme hoarseness.  

After considering all of the evidence, the Board finds that a 
30 percent rating is warranted for the sinusitis.  The Board 
finds that the symptoms of the Veteran's sinusitis are 
compatible with the 30 percent rating criteria of more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Such a finding is supported by the Veteran's 
testimony, the statements from his private physician, as well 
as the statements from VA registered nurses.  Accordingly, 
the criteria for a 30 percent rating under the rating 
criteria are met.

The Board further finds, however, sinusitis has not resulted 
in radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  In this regard, the Board 
notes that there is no indication in any of the evidence, nor 
does the Veteran allege, that he has had any type of surgery, 
let alone radical or repeated surgeries.  Accordingly, the 
criteria for a 50 percent rating are not met.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of her award, so the Board may not stage the 
rating because he has been, at most, 30 percent disabled 
during the entire period at issue.

Furthermore, the VA Schedule of Disability Ratings will apply 
unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected appendectomy scar is inadequate.  A comparison of 
the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for a scar shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
sinusitis.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Although 
he has lost some time from work and has had some impairment 
of his ability to speak while at work, such impairment is 
reasonably compensated for by the newly assigned 30 percent 
rating.  The impairment does not rise to a degree that it 
could be described as marked.   Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore finds that referral of this 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



ORDER

An initial rating of 30 percent for sinusitis is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  


REMAND

In a rating decision of May 2009, the RO denied a request to 
reopen claims for service connection for diabetes mellitus 
and headaches.  Subsequently, in a written statement dated in 
June 2009, the Veteran stated that he disagreed with the VA 
rating dated May 2009.  The RO has never issued a statement 
of the case in response to that notice of disagreement.  Due 
process considerations mandate that the case be REMANDED for 
a statement of the case on those issues.  See Manlincon v. 
West, 12 Vet. App. 238, 240 (1999) (holding that, where 
notice of disagreement is filed with decision and no 
statement of the case has been issued, the Board must remand, 
not refer, that issue to the RO for issuance of a statement 
of the case).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the rating decision of 
May 2009 which denied the request to 
reopen claims for service connection for 
diabetes and headaches.  The RO should 
then allow the Veteran 60 days within the 
date of mailing of the statement of the 
case, or the remainder of the one year 
period from the date of notification of 
the decision being appealed, whichever 
period ends later, to perfect his appeal 
of those issues to the Board if he so 
desires by filing a VA Form 9 substantive 
appeal. 38 C.F.R. § 20.302(b).  

2.  The Veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


